Case 2:19-cv-10523-DML-APP ECF No. 61 filed 07/16/20   PageID.618      Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GILBERT N. FAFORD II,
                                         Case No. 19-10523
      Plaintiff,                         Hon. David M. Lawson

v.

GRAND TRUNK WESTERN
RAILROAD COMPANY, d/b/a CN,

     Defendant.
________________________________________________________________/

       STIPULATION TO ADJOURN DEADLINE TO FACILITATE CASE

      Plaintiff Gilbert N. Faford, II and Defendant Grand Trunk Western Railroad

Company, by and through their counsel, stipulate as follows:

      In light of the Court’s previous Order (ECF #59) extending the discovery

deadline to September 4, 2020, the parties have scheduled a facilitation with the

Hon. James J. Rashid to occur on August 26, 2020. Accordingly, the parties

stipulate that the deadline for completion of facilitation with the Hon. James J.

Rashid be extended to August 28, 2020.

      So stipulated.

/s/ Benjamin J. Wilensky                 /s/ Charles H. Russell, III
Counsel for Plaintiff                    Counsel for Defendant

Dated: July 16, 2020




                                       -1-
